THE STATE OF SOUTH CAROLINA 

                 In The Supreme Court 


   The State, Respondent,

   v.

   Kendra Samuel, Petitioner.

   Appellate Case No. 2013-000115



ON WRIT OF CERTIORARI TO THE COURT OF APPEALS



                Appeal From Richland County
           G. Thomas Cooper, Jr., Circuit Court Judge


                      Opinion No. 27498 

        Heard January 14, 2015 – Filed February 25, 2015 



                          VACATED


   Richard A. Harpootlian, of Richard A. Harpootlian, P.A.,
   and Graham L. Newman, of Chappell Smith & Arden,
   P.A., both of Columbia, for Petitioner.

   Attorney General Alan McCrory Wilson and Assistant
   Attorney General William M. Blitch, Jr.,both of
   Columbia, for Respondent.
PER CURIAM: This matter is before the Court by way of a petition for a writ
of certiorari to review the court of appeals' decision in State v. Samuel, 400 S.C.
593, 735 S.E.2d 541 (Ct. App. 2012), reversing the trial court's pre-trial order
excluding a statement that Kendra Samuel (Petitioner) made to law enforcement in
connection with a polygraph examination. Because the trial court's ruling was not
immediately appealable, we vacate the court of appeals' decision.

                           FACTS/PROCEDURAL BACKGROUND
       Petitioner was arrested and charged with homicide by child abuse after
babysitting her friend's ten-week-old baby (the victim), who died as a result of
Shaken Baby Syndrome. Prior to arresting Petitioner, Columbia Police
Department Investigator Joe Gray conducted a polygraph examination on
Petitioner. After Gray informed Petitioner that the results of the polygraph
examination indicated deception, Petitioner provided a statement (Statement 1) in
which she discussed injuries that occurred to the victim while in her care.
Subsequently, Petitioner provided four additional statements to various Columbia
Police Department investigators and South Carolina Law Enforcement Division
(SLED) agents providing similar information as she did in Statement 1.1

      During pre-trial motions, Petitioner moved to suppress all of the statements
she made to investigators, arguing that her statements were not knowing,
voluntary, and admissible. During a Jackson v. Denno2 hearing, the trial court
heard testimony from the investigators involved in Petitioner's case. The trial court
ultimately excluded Statement 1 based on its connection to Petitioner's polygraph
examination, and admitted the remainder of Petitioner's statements.

       In response, the State announced its intention to appeal the trial court's
ruling regarding Statement 1, and the trial court concluded the hearing. The State
filed a Notice of Appeal in the court of appeals, contending that the trial court's
suppression of Statement 1 substantially impaired its ability to prosecute the case.3

1
 The statements made subsequent to Statement 1 included a recorded statement, a
handwritten three-page statement, and handwritten questions and answers
(consisting of two separate statements).
2
    378 U.S. 368 (1964).
3
  Petitioner filed a cross-appeal as to all of the statements the trial court allowed
into evidence. The court of appeals affirmed the trial court's admission of all
      The court of appeals reversed the trial court's suppression of Statement 1.
This Court granted Petitioner's petition for a writ of certiorari to review the court of
appeals' decision pursuant to Rule 242, SCACR.

                                   LAW/ANALYSIS
       "Absent some specialized statute, the immediate appealability of an
interlocutory or intermediate order depends on whether the order falls within
[section] 14-3-330 [of the South Carolina Code]." Ex parte Wilson, 367 S.C. 7, 13,
625 S.E.2d 205, 208 (2005) (citing Baldwin Constr. Co. v. Graham, 357 S.C. 227,
593 S.E.2d 146 (2004)). Under section 14-3-330(2)(a), an interlocutory order is
immediately appealable if the order affects "a substantial right" and "in effect
determines the action and prevents a judgment from which an appeal might be
taken or discontinues the action." S.C. Code Ann. § 14-3-330(2)(a) (1976).

       In State v. McKnight, 287 S.C. 167, 168, 337 S.E.2d 208, 337 (1985), we
held that "[a] pre-trial order granting the suppression of evidence which
significantly impairs the prosecution of a criminal case" is directly appealable
under section 14-3-330(2) of the South Carolina Code.

       The State contends that it had the right to immediately appeal the trial court's
suppression of Statement1 pursuant to McKnight. We disagree. Petitioner's
statements made subsequent to Statement 1 were admitted by the trial court.
Because those statements supplied essentially the same information and confession
as Statement 1, the suppression of Statement 1 did not significantly impair the
prosecution's ability to try Petitioner's case.

       Accordingly, we vacate the court of appeals' decision reversing the trial
court's suppression of Statement 1 because the trial court's pre-trial order was not
immediately appealable.

VACATED.

TOAL, C.J., PLEICONES, BEATTY, KITTREDGE and HEARN, JJ.,
concur.


statements other than Statement 1, holding that those statements were voluntary
and admissible. Samuel, 400 S.C. at 604, 735 S.E.2d 547. Petitioner abandoned
this issue on appeal to this Court.